247 S.W.2d 888 (1952)
Ex parte COGDELL.
No. 25842.
Court of Criminal Appeals of Texas.
April 16, 1952.
Sam M. Russell, Stephenville, for appellant.
Sam Cleveland, Dist. Atty., Stephenville, George P. Blackburn, State's Atty., of Austin, for the State.
BEAUCHAMP, Judge.
Relator was charged by indictment with the offense of murder of his wife, Thelma Cogdell, with malice aforethought by shooting her with a gun.
He sued out a writ of habeas corpus for the purpose of procuring an order from the court granting him bail pending the trial of his case. The district judge issued the writ of habeas corpus, the relator was produced before him and witnesses were introduced. Relator produced no testimony other than the cross-examination of the state's witnesses.
We have read appellant's brief and the statement of facts in its entirety and are of the opinion that the trial court should be sustained in denying bail in this case. See Ex parte Cantu, 135 Tex. Crim. 281, 117 S.W.2d 1102; Ex parte Roberts, 151 Tex. Cr.R. 547, 209 S.W.2d 361; Ex parte Smithwick, Tex.Cr.App., 225 S.W.2d 187; Ex parte Meeks, Tex.Cr.App., 226 S.W.2d 437; and Ex parte Aeby, Tex.Civ.App., 228 S.W.2d 176.
While not commenting upon the testimony at this time, we think the judge was supported by the evidence. It was a matter within his discretion and there being no indication of a defense or extenuating circumstances, we cannot say he abused that discretion. The judgment remanding relator to the custody of the sheriff without bail is affirmed.